Woods, C. J.,
delivered the opinion of the court.
Undisputedly, Albin purchased the stock of goods with his own means; he rented or owned the house in which the business was conducted, and had sole and exclusive control and management of the same. The business was transacted by him, and the execution debtor appears never to have been in the store where the goods were found when levied upon, except on one occasion. The fact that Albín had the goods shipped in her name, that the privilege tax license was taken out by him in her name, and that he carried on the correspondence connected with the business in her name, all originally without her knowledge and consent, in the light of all the other evidence in the case, cannot be regarded as tending to establish ownership in Mrs. Shoemaker. There was no sign proclaiming her to be the owner, and she did not transact the business.
The case is perfectly covered by the case of Hamblet v. Steen, 65 Miss., 477, and the appellant was entitled to a peremptory instruction.

Reversed and remanded.